DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kersten (11,136,780).
1.	Kersten, Fig. 2, teaches a wind turbine, comprising:
a tower with a plurality of tower sections 103;
a plurality of stay cables 204 for guying the tower (tensioning elements 204 guy the tower because guying is adding stability to a free-standing structure); and
a plurality of support devices 204b for anchoring the plurality of stay cables in at least one tower section of the plurality of tower sections (braces 204b may be secured to any of the tower segments, col. 16, line 50 to col. 17, line 27
, wherein the plurality of support devices are arranged completely inside an internal space of the at least one tower section, Fig. 2.

2.	Kersten teaches the wind turbine according to claim 1, Kersten further teaching the at least one tower section and the plurality of support devices are separate parts, as the braces are bolted to the segments.

3.	Kersten teaches the wind turbine according to claim 1, Kersten further teaching the plurality of support devices are bolted against an inner surface of the at least one tower section, Fig. 2. 

Claims 1-2, 11, and 13-14 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (9,617,752). 
1.	Wagner, Figs. 8.1 and 16, teaches a wind turbine, comprising:
a tower with a plurality of tower sections (“In one alternative the prestressed concrete tower portion extends up to a transition piece onto which a tower crown is placed, for example lightweight or tubular steel segments. A possible transition piece to further tubular tower elements which can be used in the upper part of the tower construction for weight reasons in particular forms at the same time the upper, possibly the sole guy anchoring zone of the tower construction”, col. 10, lines 42-48).
a plurality of stay cables 20 for guying the tower; and
a plurality of support devices, “interior abutments 304…in which the guy element is anchored directly”, fig. 16, for anchoring the plurality of stay cables in at least one tower section of the plurality of tower sections, wherein the plurality of support devices are arranged completely inside an internal space of the at least one tower section, Fig. 16.

2.	Wagner teaches the wind turbine according to claim 1, Wagner further teaching the at least one tower section and the plurality of support devices are separate parts, as they are interior “abutments”. 

11.	Wagner teaches the wind turbine according to claim 1, Wagner further teaching the at least one tower section has openings through which the plurality of stay cables are guided into the internal space, Fig. 16. 

13.	Wagner teaches the wind turbine according to claim 1, Wagner further comprising anchoring elements, Fig. 8.1.A, that are anchored in the ground, wherein the plurality of stay cables are connected with the anchoring elements.

14.	Wagner teaches the wind turbine according to claim 1, Wagner further teaching at least three stay cables and at least three support devices are provided, Fig. 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 15 - are rejected under 35 U.S.C. 103 as being unpatentable over Wagner. 
12.	Wagner, Fig. 16, appears to show the openings have an elliptic shape as claimed. However, if applicant disagrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the openings to have an elliptic shape for a tight fit of the cable in the section opening.

15.	Wagner does not expressly teach that the support devices are cast, welded and/or bolted parts. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the interior abutment 304 to be a cast part for manufacturing cost savings. 

Claims 3-10 - are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Kersten.
3.	Wagner does not teach the plurality of support devices are bolted against an inner surface of the at least one tower section, just that they are abut. Kersten, Fig. 5, teaches support devices  bolted (“screwed”, col. 17, line 11) against an inner surface of at least one tower section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bolt the plurality of support devices against the inner surface of the at least one tower section for strength.

4.	Wagner does not teach each support device comprises a bearing plate against which an anchor block of one of the plurality of stay cables lies, and wherein the bearing plate is inclined toward an axis of symmetry of the at least one tower section in an inclination angle. Wagner does teach a support device comprising a bearing surface against which an anchor block 260 one of a plurality of stay cables lies, and wherein the bearing surface is inclined toward an axis of symmetry of the at least one tower section in an inclination angle (the Wagner bearing surface being defined as the bearing face of the interior abutment 304). Wagner does not expressly teach the bearing surface of interior abutment 304 is a bearing plate. Kersten teaches a bearing plate 230a. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Wagner to have a bearing plate like the Kersten brace has for a strong brace, a Wagner in view of Kersten support device substituting Wagner interior abutment 304 for Kersten steel rail 230a,b, wherein Wagner end element 260 bears on steel rail portion 230a in the same way the Wagner end element bears on the interior abutment 304. 

5.	Wagner in view of Kersten teaches the wind turbine according to claim 4, Kersten further teaching each support device comprises first and second support plates (the parallel triangular plate structures), further wherein the first support plate and the second support plate are connected to the at least one tower section (connected indirectly, just as applicant’s Fig. 6 embodiment shows such indirect connection), and the bearing plate is connected to the plurality of support plates, Fig. 5.

6.	Wagner in view of Kersten teaches the wind turbine according to claim 5, Kersten further teaching the first support plate and the second support plate are wedge shaped.

7.	Kersten does not teach the support plates welded to the tower section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to weld the support plates welded to the tower section for material cost savings (no large rectangular backing plate needed). Examiner remarks that the limitation reciting welding the support plates to the interior (represented by the embodiment of Fig. 4) is given minimal patentable weight, as the support device can be bolted also as shown in Fig. 5. 

8.	Kersten does not expressly teach that each support device comprises a first flange plate that is connected to the first support plate and a second flange plate that is connected to the second support plate, further wherein the first flange plate and the second flange plate are connected to the at least one tower section, as Kersten teaches essentially one large rectangular flange plate connected to the support plates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the one large support plate two narrow support plates for material cost savings. 

9.	Wagner in view of Kersten teaches the wind turbine according to claim 8, Kersten further teaching the flange plate is bolted to the at least one tower section.

10.	Wagner in view of Kersten does not teach the bearing plate has an opening that receives the anchor block because Wagner only teaches a cable end element contacting the interior abutment face without additional detail or closer drawing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the bearing plate to have an opening in the form of a radiused recess that receives a complimentary radiused end element contacting surface for a secure mating of end element to interior abutment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633